Citation Nr: 9927312	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.  He died in June 1996, and the appellant is his widow.  
This appeal arises from August and October 1997 rating 
decisions of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO).


FINDINGS OF FACT

1.  The veteran died in June 1996, at age 45, of Stage IV 
colon cancer.

2.  The veteran's colon cancer, identified in the medical 
record as metastatic adenocarcinoma, first became manifest 
many years after his separation from active military service.

3.  The veteran was not service connected for any disease or 
injury during his lifetime.

4.  There is no competent evidence of record to relate the 
presence of the fatal adenocarcinoma to the veteran's period 
of active duty or exposure to Agent Orange.

5.  The appellant has not met the initial burden of 
presenting evidence to justify a belief by a fair and 
impartial individual that her claim of service connection for 
the cause of the veteran's death is well grounded. 





CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death is not well-grounded and there is no 
statutory duty to further assist the claimant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 1101, 1112, 
1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.307, 3.309, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim, that is, one which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991).  In the final 
analysis, as will be explained below, the appellant's claim 
is not well grounded.

The veteran had no service connected disabilities during his 
lifetime.  Private medical records demonstrate that the 
veteran was first diagnosed with metastatic adenocarcinoma of 
the colon in May 1994.  He died in June 1996, aged 45, at 
Archbold Memorial Hospital, in Thomasville, Georgia.  The 
death certificate lists the cause of death as colon cancer, 
stage IV.  The appellant, the surviving spouse of the 
veteran, has claimed that the veteran's colon cancer was the 
result of his exposure to herbicides while he served in 
Vietnam.

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era and has a disease listed in § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).  The term "soft- tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

In August 1996, the Secretary of Veterans Affairs determined 
that there is no positive association between herbicide 
exposure and neuropsychiatric disorders and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Disease Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442-41449 (August 8, 1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, in this case, the determinative issue presented 
by the claim is whether the veteran's colon cancer was 
etiologically related to his exposure to herbicides or any 
other incident of his service in Vietnam.  Where a claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issue presented by this case because it 
involves questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

A review of the evidence of record reflects no competent 
medical opinion or other evidence which shows that the 
veteran's colon cancer, identified as adenocarcinoma in the 
medical reports of record, was etiologically related to 
either herbicide exposure or any other incident of the 
appellant's period of active duty.  Metastatic adenocarcinoma 
is not listed among the diseases which can be presumed to 
have resulted from exposure to herbicides.  38 C.F.R. § 
3.309(e) (1998).  Although the veteran served in the Republic 
of Vietnam during the Vietnam era, it cannot be presumed that 
he was exposed to Agent Orange during service because he did 
not have a disease listed in § 3.309(e).  Moreover, it cannot 
be presumed that the veteran's metastatic adenocarcinoma was 
the result of exposure to herbicides, as such presumption 
only applies to those disabilities listed in § 3.309(e).

While the appellant has indicated that it is her belief that 
the veteran's metastatic adenocarcinoma was the result of his 
exposure to herbicides, the Board notes that through these 
statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
veteran's current diagnoses and their relationship to service 
because his diagnoses and their relationship to any time 
period, other disability or incident of service are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under § 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  Tirpak, 2 Vet. 
App. 609, 611 (1992).

In view of the lack of competent medical evidence to relate 
the veteran's metastatic adenocarcinoma of the colon to his 
exposure to herbicides or any other incident of his period of 
active duty, the Board finds that the appellant's claim to 
service connection for the cause of the veteran's death 
either on a direct incurrence basis or based upon herbicide 
exposure is not well grounded.  The Board has thoroughly 
reviewed the claims file, but finds no evidence of a 
plausible claim for service connection for the cause of the 
veteran's death.  Since the appellant has not met her burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded, it must be denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a).

The Board acknowledges that it has decided the current appeal 
for service connection for the cause of the veteran's death 
on a different basis than did the RO. When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the appellant has not been prejudiced by the 
decision herein as her claim, based upon the merits of the 
issue, inherently includes the assertion that it meets the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).

The appellant's accredited representative, in his September 
1999 presentation, claimed that the RO had a duty to notify 
the appellant that a physician's statement was necessary to 
complete the application for benefits, and that the appellant 
was not provided the information and opportunity to submit 
the needed evidence to demonstrate service connection for the 
cause of the veteran's death due to exposure to herbicides.  
However, the supplemental statement of the case issued in 
March 1998 informed the appellant and her representative, 
under the section entitled "Reasons and Bases, that "[l]ay 
assertions of medical causations will not suffice initially 
to establish a well-grounded claim for service connection.  
Where the determinative issue involves either medical 
causation or medical diagnosis, competent medical evidence is 
required to fulfill the well-grounded requirement to invoke 
the duty to assist; lay testimony, itself, will not satisfy 
that burden."


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

